Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00537-CV

                                     Joshua KALINCHUK,
                                           Appellant

                                                v.

                            JP SANCHEZ CONSTRUCTION CO.,
                                       Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 30733
                          Honorable Robert Cadena, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee JP Sanchez Construction Co. recover its appellate costs, if any, from
appellant Joshua Kalinchuk.

       SIGNED August 17, 2016.


                                                 _____________________________
                                                 Marialyn Barnard, Justice